


110 HR 6181 IH: American Heroes’ Homeownership

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6181
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. Bilirakis (for
			 himself and Mr. Putnam) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  certain current and former service members to receive a refundable credit for
		  the purchase of a principal residence.
	
	
		1.Short TitleThis Act may be cited as the
			 American Heroes’ Homeownership
			 Assistance Act of 2008.
		2.Qualified Service
			 Member Homebuyer Credit
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Qualified Service
				Member Homebuyer Credit
						(a)Allowance of
				CreditIn the case of a
				qualified service member, or such service member’s surviving spouse, who
				purchases a principal residence, there shall be allowed to the taxpayer a
				credit against the tax imposed by this chapter an amount equal to 10 percent of
				the purchase price of such residence.
						(b)Limitations
							(1)In
				GeneralExcept as otherwise
				provided in this paragraph, the credit allowed under subsection (a) shall not
				exceed $7,500.
							(2)Married
				Individuals Filing SeparatelyIn the case of a married individual
				filing a separate return, paragraph (1) shall be applied by substituting
				$3,750 for $7,500.
							(3)Other
				IndividualsIf two or more individuals who are not married
				purchase a principal residence, the amount of the credit allowed under
				subsection (a) shall be allocated among such individuals in such a manner as
				the Secretary may prescribe, except that the total amount of the credits
				allowed to all such individuals shall not exceed $7,500.
							(4)One-Time
				OnlyIf an individual
				receives a credit under subsection (a) for the purchase of a principal
				residence, such individual shall not be allowed a credit under subsection (a)
				with respect to the purchase of any other principal residence. The preceding
				sentence shall not apply to a principal residence with respect to which a
				credit is allowed under subsection (a) and to which subsection (e)(1)
				applies.
							(c)Definitions
							(1)Qualified
				service memberThe term
				qualified service member means a current or former service member
				who performs duty in a combat zone between the years 2001 and 2010.
							(2)Service
				memberThe term service
				member means a member of the uniformed services (as defined in section
				101(a)(5) of title 10, United States Code).
							(3)Combat
				ZoneThe term combat
				zone has the meaning given such term by section 112(c)(2).
							(4)Principal
				ResidenceThe term
				principal residence has the same meaning as when used in section
				121.
							(5)Purchase
								(A)In
				GeneralThe term
				purchase means any acquisition, but only if—
									(i)the
				property is not acquired from a person related to the person acquiring it,
				and
									(ii)the basis of the
				property in the hands of the person acquiring it is not determined—
										(I)in whole or part
				by reference to the adjusted basis of such property in the hands of the person
				from whom acquired it, or
										(II)under section
				1014(a) (relating to property acquired from a decedent).
										(B)ConstructionA residence which is constructed by the
				taxpayer shall be treated as purchased by the taxpayer on the date the taxpayer
				first occupies the residence.
								(6)Purchase
				PriceThe term purchase
				price means the adjusted basis of the principal residence on the date
				such residence is purchased.
							(7)Related
				PersonsA person shall be treated as related to another person if
				the relationship between such persons would result in the disallowance of
				losses under section 267 or 707(b) (but in applying section 267(b) and (c) for
				purposes of this section, paragraph (4) of section 267(c) shall be treated as
				providing that the family of an individual shall include only his spouse,
				ancestors, and lineal descendants).
							(d)ExceptionsNo
				credit under subsection (a) shall be allowed to any taxpayer for any taxable
				year with respect to the purchase of a residence if—
							(1)the residence is
				financed by the proceeds of a qualified mortgage issue, the interest on which
				is exempt from tax under section 103,
							(2)the taxpayer is a
				nonresident alien, or
							(3)the taxpayer
				disposes of such residence (or such residence ceases to be the principal
				residence of the taxpayer (and, if married, the taxpayer’s spouse)) before the
				close of such taxable year.
							(e)Recapture of
				Credit
							(1)In
				GeneralExcept as otherwise
				provided in this subsection, if a taxpayer disposes of the principal residence
				with respect to which a credit was allowed under subsection (a) (or such
				residence ceases to be the principal residence of the taxpayer) before the end
				of the recapture period, the taxpayer shall take into gross income an amount
				equal to one half the credit allowed under subsection (a) in the first taxable
				year following such disposal or cessation and one half in the second taxable
				year following such disposal or cessation.
							(2)Exceptions
								(A)Death of
				TaxpayerParagraph (1) shall
				not apply to any taxable year ending after the date of the taxpayer’s
				death.
								(B)Involuntary
				ConversionParagraph (1) shall not apply in the case of a
				residence which is compulsorily or involuntarily converted (within the meaning
				of section 1033(a)) if the taxpayer acquires a new principal residence during
				the 2-year period beginning on the date of the disposition or cessation
				referred to in paragraph (1). Paragraph (1) shall apply to such new principal
				residence during the recapture period in the same manner as if such new
				principal residence were the converted residence.
								(C)Transfers
				Between Spouses or Incident to DivorceIn the case of a transfer
				of a residence to which section 1041(a) applies—
									(i)paragraph (1) shall
				not apply to such transfer, and
									(ii)in the case of
				taxable years ending after such transfer, paragraph (1) shall apply to the
				transferee in the same manner as if such transferee were the transferor (and
				shall not apply to the transferor).
									(D)Acquisition of
				New Principal ResidenceParagraph (1) shall not apply if the
				taxpayer acquires a new principal residence during the 2-year period beginning
				on the date of the disposition. Paragraph (1) shall apply to such new principal
				residence during the recapture period in the same manner as if such new
				principal residence were the disposed residence.
								(3)Recapture
				PeriodFor purposes of this
				subsection, the term recapture period means the taxable year
				following the taxable year for which a credit is allowed under subsection
				(a).
							(4)Joint
				ReturnsIn the case of a credit allowed under subsection (a) with
				respect to a joint return, half of such credit shall be treated as having been
				allowed to each individual filing such return for purposes of this
				subsection.
							(f)Application of
				SectionThis section shall only apply to principal residences
				purchased by the taxpayer before January 1,
				2011.
						.
			(b)Conforming
			 Amendments
				(1)Section 26(b)(2) of such Code is amended by
			 striking and at the end of subparagraph (U), by striking the
			 period and inserting , and at the end of paragraph (V), and by
			 inserting after subparagraph (V) the following new subparagraph:
					
						(W)section 36(e)
				(relating to recapture of qualified service member homebuyer
				credit).
						.
				(2)Section
			 6211(b)(4)(A) of such Code is amended by striking 34 and all
			 that follows through 6428 and inserting 34, 35, 36,
			 53(e), and 6428.
				(3)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting, 36
			 after section 35.
				(4)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating the item relating to section
			 36 as an item relating to section 37 and by inserting before such item the
			 following new item:
					
						
							Sec. 36. Qualified Service Member Homebuyer
				Credit.
						
						.
				(c)Effective
			 DateThe amendments made by
			 this section shall apply to principal residences purchased by the taxpayer on
			 or after the date of enactment of this Act.
			
